Citation Nr: 1712682	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  10-06 031	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for plantar fasciitis as secondary to a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1996 to March 1997.

These matters come before the Board of Veterans' Appeals (Board) from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In January 2014, the Veteran appeared before the undersigned Veterans Law Judge (VLJ) at a hearing; the transcript has been associated with the claims file.  In October 2014, the Board denied the Veteran's claim and he appealed the denial to the Court of Appeals for Veterans Claims (Court).  In June 2016, the Court affirmed the Board's denial of entitlement to direct service connection for plantar fasciitis; however, the Court remanded the issue of secondary service connection, finding it inextricably intertwined with the Veteran's service connection claim for a lumbar spine disability, which is currently on remand at the RO.  Thus, the Board has characterized the matter on appeal as indicated on the title page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Following the Court's remand, the Veteran requested a hearing.  Although the Veteran received a hearing in January 2014, claimants have the right to a Board hearing following a Court remand, even if they previously received a hearing at another stage of the proceedings.  See, e.g., Cook v. Snyder, 28 Vet. App. 330 (2017).  Consequently, a remand is necessary to provide the Veteran with his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing with a VLJ of the Board in accordance with his request.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the appeal should be returned to the Board, in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

